              Case 2:20-cv-01056-RSM Document 26 Filed 08/02/21 Page 1 of 3




 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE

 8    CHRISTOPHER A. SHAFER,                           Case No. C20-1056 RSM

 9                   Plaintiff,                        ORDER DENYING PLAINTIFF’S
                                                       MOTION TO EXTEND DISCOVERY
10           v.                                        DEADLINE

11    C.R. BARD, INC. et al.,

12                   Defendants.

13

14          This matter is before the Court on Plaintiff’s Motion to Extend Discovery Deadline to

15   allow for the deposition of Plaintiff’s physician, Dr. Sandeep Vaidya, who implanted the C.R.

16   Bard Recovery Filter System at issue in this litigation. Dkt. #23. Defendants C.R. Bard and Bard

17   Peripheral Vascular, Inc. (“Bard”) oppose Plaintiff’s motion. Dkt. #24. Plaintiff has not replied

18   to Defendant’s opposition. For the reasons set forth below, the Court DENIES Plaintiff’s motion.

19          The Court may alter a scheduling order “only for good cause.” Fed. R. Civ. P. 16. “Rule

20   16(b)’s ‘good cause’ standard primarily considers the diligence of the party seeking amendment.

21   The district court may modify the pretrial schedule ‘if it cannot reasonably be met despite the

22   diligence of the party seeking the extension.’” Johnson v. Mammoth Recreations, Inc., 975 F.2d

23   604, 609 (9th Cir. 1992) (citing Fed. R. Civ. P. 16 Advisory Committee’s Notes (1983

24   Amendment)). The Court’s local rules similarly note the need for parties to proceed with


     ORDER DENYING PLAINTIFF’S MOTION TO EXTEND DISCOVERY DEADLINE – 1
              Case 2:20-cv-01056-RSM Document 26 Filed 08/02/21 Page 2 of 3




 1   diligence. See Local Rules W.D. Wash. LCR 16(b)(6) (“The parties are bound by the dates

 2   specified in the scheduling order. A schedule may be modified only for good cause and with the

 3   judge’s consent. Mere failure to complete discovery within the time allowed does not constitute

 4   good cause for an extension or continuance.”).

 5          Discovery deadlines in this case were set on November 30, 2020. Dkt. #17. Parties

 6   jointly moved to extend the deadline to serve Rule 26(a)(2) expert disclosures, which this Court

 7   granted on May 5, 2021. Dkt. #22. On July 2, 2021, 2 days before the fact discovery deadline

 8   expired, Plaintiff filed the instant motion to extend the discovery deadline from July 4, 2021 until

 9   the deposition of Dr. Vaidya has been taken. Dkt. #23. Plaintiff makes no mention of diligence

10   in his motion but argues that the deposition of Dr. Vaiya is “imperative.” Id. at 2. He explains

11   that Plaintiff had been attempting to find and contact Dr. Vaidya “for several weeks” through

12   letters and phone calls and is now in the process of scheduling deposition dates. Id.

13          The Court is not persuaded that Plaintiff has acted diligently in in securing Dr. Vaidya’s

14   testimony. Plaintiff’s repeated efforts to communicate with Dr. Vaidya in order to schedule the

15   deposition discount his ability to subpoena witnesses. See Fed. R. Civ. P. 45. Furthermore,

16   nothing in Plaintiff’s motion explains why he waited until two days before the expiration of

17   parties’ requested fact discovery deadline to bring this motion. Defendants’ opposition, to which

18   Plaintiff has not replied, argues there is no good cause to warrant the reopening of fact discovery

19   where Plaintiff had months to subpoena the witness whom he now wants to depose. Dkt. #24 at

20   4. Furthermore, Defendants argue they would be prejudiced by any additional extension given

21   that they already deposed Plaintiff’s expert under the constraints of the original deadline set forth

22   in the Court’s scheduling order. Id. The Court agrees.

23

24


     ORDER DENYING PLAINTIFF’S MOTION TO EXTEND DISCOVERY DEADLINE – 2
             Case 2:20-cv-01056-RSM Document 26 Filed 08/02/21 Page 3 of 3




 1          Accordingly, having considered Plaintiff’s motion, Defendants’ response and the

 2   declaration attached thereto, and the remainder of the record, the Court hereby finds and

 3   ORDERS that Plaintiff’s Motion to Extend the Discovery Deadline, Dkt. #23, is DENIED.

 4

 5          DATED this 2nd day of August, 2021.

 6

 7

 8                                             A
                                               RICARDO S. MARTINEZ
 9                                             CHIEF UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER DENYING PLAINTIFF’S MOTION TO EXTEND DISCOVERY DEADLINE – 3
